Case 6:20-cv-00473-ADA Document 42-14 Filed 11/04/20 Page 1 of 27




         EXHIBIT 12
11/3/2020             Case 6:20-cv-00473-ADA Document 42-14
                                                         Flights Filed 11/04/20 Page 2 of 27




              One way           1 passenger              Economy


                  Camarillo, California                       Austin AUS                               Tue, Dec 15



                              Bags            Stops             Airlines            Price           Times            Connecting airports           More




                  Track prices                                                           Date grid               Price graph               Nearby airports




                           Travel update
                           Coronavirus (COVID-19) may impact travel. See travel advice




              All ights
              Total price includes taxes + fees for 1 adult. Additional bag fees and other fees may apply.                                    Sort by:
              Prices are not available for: Southwest.



                           9:35 AM – 2:23 PM                               2h 48m               Nonstop                                    $84
                           Delta                                           LAX–AUS



                           12:04 PM – 4:53 PM                              2h 49m               Nonstop                                    $56
                           JetBlue                                         LAX–AUS



                           4:45 PM – 11:35 PM                              4h 50m               1 stop                                     $88
                           American                                        LAX–AUS              57m PHX



                           4:36 PM – 11:35 PM                              4h 59m               1 stop                                 $108
                           Amer… · Operated by Skywest Airlines as … BUR–AUS                    56m PHX



                           7:15 AM – 2:15 PM                               5h 0m                1 stop                                     $128
                           Amer… · Operated by Skywest Airlines as … BUR–AUS                    1h 4m PHX



                           7:15 AM – 2:15 PM                               5h 0m                1 stop                                 $287
                           American                                        LAX–AUS              1h 0m PHX



                           7:40 AM – 2:48 PM                               5h 8m                1 stop                                     $318
                           De… · Operated by Skywest DBA Delta Co… BUR–AUS                      35m SLC



                           10:30 AM – 5:41 PM                              5h 11m               1 stop                                     $218
                           American                                        LAX–AUS              1h 11m DFW



                           7:35 AM – 2:48 PM                               5h 13m               1 stop                                     $133
                           Delta                                           LAX–AUS              54m SLC



                           8:20 AM – 3:35 PM                               5h 15m               1 stop                                 $287
                           United                                          LAX–AUS              1h 11m IAH



                           1:05 PM – 8:25 PM                               5h 20m             1 stop                       Price unavailable
                           Southwest                                       BUR–AUS            55m DEN


https://www.google.com/flights?hl=en#flt=x/m/0r85v.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                                                               1/16
11/3/2020             Case 6:20-cv-00473-ADA Document 42-14
                                                         Flights Filed 11/04/20 Page 3 of 27


                          5:30 AM – 1:05 PM                       5h 35m           1 stop        $108
                          United                                  LAX–AUS          1h 18m DEN



                          1:35 PM – 9:15 PM                       5h 40m           1 stop        $98
                          Delta                                   LAX–AUS          1h 31m SLC



                          9:05 AM – 4:46 PM                       5h 41m           1 stop        $170
                          A… · Operated by Skywest Airlines as Ala… LAX–AUS        52m SJC



                          6:00 AM – 1:43 PM                       5h 43m           1 stop        $88
                          American                                LAX–AUS          1h 29m DFW



                          1:30 PM – 9:15 PM                       5h 45m           1 stop        $108
                          Unit… · Operated by Skywest DBA United … BUR–AUS         1h 14m DEN



                          1:10 PM – 8:57 PM                       5h 47m           1 stop        $124
                          United                                  LAX–AUS          1h 37m IAH



                          1:25 PM – 9:15 PM                       5h 50m           1 stop        $169
                          De… · Operated by Skywest DBA Delta Co… BUR–AUS          1h 28m SLC



                          1:15 PM – 9:15 PM                       6h 0m            1 stop        $108
                          United                                  LAX–AUS          1h 46m DEN



                          3:30 PM – 11:35 PM                      6h 5m            1 stop        $88
                          American                                LAX–AUS          2h 12m PHX



                          6:06 AM – 2:15 PM                       6h 9m            1 stop        $88
                          American                                LAX–AUS          2h 15m PHX



                          1:18 AM – 9:35 AM                       6h 17m           1 stop        $108
                          American                                LAX–AUS          2h 18m DFW



                          9:20 AM – 5:41 PM                       6h 21m           1 stop        $88
                          American                                LAX–AUS          2h 21m DFW



                          12:31 PM – 8:54 PM                      6h 23m           1 stop        $218
                          American                                LAX–AUS          2h 16m DFW



                          6:00 AM – 2:48 PM                       6h 48m           1 stop        $88
                          Delta                                   LAX–AUS          2h 23m SLC



                          11:35 AM – 8:34 PM                      6h 59m           1 stop        $88
                          Delta                                   LAX–AUS          1h 0m MSP



                          7:40 AM – 4:43 PM                       7h 3m            1 stop        $133
                          Delta                                   LAX–AUS          45m ATL



                          8:37 AM – 5:41 PM                       7h 4m            1 stop        $108
                          American                                BUR–AUS          2h 50m DFW



                          8:30 AM – 5:41 PM                       7h 11m           1 stop        $156
                          American                                LAX–AUS          2h 58m DFW



                          12:18 AM – 9:35 AM                      7h 17m           1 stop        $88
                          American                                LAX–AUS          3h 19m DFW

https://www.google.com/flights?hl=en#flt=x/m/0r85v.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o          2/16
11/3/2020             Case 6:20-cv-00473-ADA Document 42-14
                                                         Flights Filed 11/04/20 Page 4 of 27



                          7:00 AM – 4:25 PM                         7h 25m         2 stops         $259
                          …   · Operated by Skywest Airlines as Alas… LAX–AUS      SFO, SAN



                          2:00 PM – 11:35 PM                        7h 35m         1 stop          $178
                          Amer… · Operated by Skywest Airlines as … LAX–AUS        3h 41m PHX



                          6:40 AM – 4:43 PM                         8h 3m          1 stop          $163
                          Delta                                     LAX–AUS        1h 51m ATL



                          11:15 PM – 9:23 AM+1                      8h 8m          1 stop          $208
                          Delta                                     LAX–AUS        1h 48m ATL



                          1:18 AM – 11:36 AM                        8h 18m         1 stop           $97
                          American                                  LAX–AUS        4h 18m DFW



                          10:30 AM – 8:54 PM                        8h 24m         1 stop          $224
                          American                                  LAX–AUS        4h 26m DFW



                          7:15 AM – 5:41 PM                         8h 26m         2 stops         $172
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, DFW



                          7:15 AM – 5:41 PM                         8h 26m         2 stops         $203
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, DFW



                          7:15 AM – 5:41 PM                         8h 26m         3 stops         $272
                          A… · Operated by Skywest Airlines as Am… BUR–AUS         PHX, ABQ, DFW



                          7:15 AM – 5:41 PM                         8h 26m         3 stops         $303
                          A… · Operated by Skywest Airlines as Am… BUR–AUS         PHX, OKC, DFW



                          7:15 AM – 5:41 PM                         8h 26m         3 stops         $305
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, SAT, DFW



                          7:15 AM – 5:41 PM                         8h 26m         3 stops         $335
                          A… · Operated by Skywest Airlines as Am… BUR–AUS         PHX, ELP, DFW



                          10:22 AM – 8:57 PM                        8h 35m         1 stop          $267
                          United                                    LAX–AUS        4h 30m IAH



                          7:00 AM – 5:41 PM                         8h 41m         1 stop           $97
                          American                                  LAX–AUS        4h 26m DFW



                          12:30 AM – 11:12 AM                       8h 42m         1 stop          $222
                          Uni… · Operated by Mesa Airlines DBA Un… LAX–AUS         4h 43m IAH



                          12:30 PM – 11:35 PM                       9h 5m          2 stops         $386
                          Boutique Air… · Operated by Mesa Airline… LAX–AUS        PSP, PHX



                          5:30 AM – 4:43 PM                         9h 13m         1 stop          $133
                          Delta                                     LAX–AUS        2h 52m ATL



                          12:18 AM – 11:36 AM                       9h 18m         1 stop           $97
                          American                                  LAX–AUS        5h 19m DFW



                          6:13 AM – 5:41 PM                         9h 28m         2 stops         $156
https://www.google.com/flights?hl=en#flt=x/m/0r85v.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o            3/16
11/3/2020             Case 6:20-cv-00473-ADA Document 42-14
                                                         Flights Filed 11/04/20 Page 5 of 27
                          American                               LAX–AUS           ORD, DFW



                          9:20 AM – 8:54 PM                      9h 34m            1 stop         $97
                          American                               LAX–AUS           5h 36m DFW



                          6:06 AM – 5:41 PM                      9h 35m            2 stops       $108
                          American                               LAX–AUS           PHX, DFW



                          6:06 AM – 5:41 PM                      9h 35m            2 stops       $128
                          American                               LAX–AUS           PHX, DFW



                          6:06 AM – 5:41 PM                      9h 35m            2 stops       $156
                          American                               LAX–AUS           PHX, DFW



                          11:58 PM – 11:36 AM+1                  9h 38m            2 stops       $156
                          American                               LAX–AUS           ORD, DFW



                          6:00 AM – 5:41 PM                      9h 41m            1 stop         $97
                          American                               LAX–AUS           5h 29m DFW



                          11:39 PM – 11:35 AM+1                  9h 56m            1 stop        $216
                          JetBlue                                LAX–AUS           39m JFK



                          11:58 PM – 12:10 PM+1                  10h 12m           1 stop         $88
                          American                               LAX–AUS           3h 30m ORD



                          8:20 AM – 8:34 PM                      10h 14m           1 stop         $94
                          Delta                                  LAX–AUS           4h 14m MSP



                          8:37 AM – 8:54 PM                      10h 17m           1 stop        $134
                          American                               BUR–AUS           6h 5m DFW



                          8:30 AM – 8:54 PM                      10h 24m           1 stop        $212
                          American                               LAX–AUS           6h 13m DFW



                          1:18 AM – 1:43 PM                      10h 25m           1 stop         $97
                          American                               LAX–AUS           6h 18m DFW



                          12:25 AM – 1:03 PM                     10h 38m           1 stop        $139
                          Delta                                  LAX–AUS           4h 20m ATL



                          11:05 PM – 11:50 AM+1                  10h 45m           1 stop        $299
                          Uni… · Operated by Republic Airways DBA… LAX–AUS         1h 36m EWR



                          7:40 AM – 8:34 PM                      10h 54m           2 stops       $318
                          De… · Operated by Skywest DBA Delta Co… BUR–AUS          SLC, MSP



                          7:40 AM – 8:34 PM                      10h 54m           2 stops       $369
                          De… · Operated by Skywest DBA Delta Co… BUR–AUS          SLC, MSP



                          7:40 AM – 8:34 PM                      10h 54m           2 stops       $429
                          De… · Operated by Skywest DBA Delta Co… BUR–AUS          SLC, ATL



                          8:20 AM – 9:15 PM                      10h 55m           2 stops       $151
                          Unit… · Operated by Skywest DBA United … LAX–AUS         LAS, DEN




https://www.google.com/flights?hl=en#flt=x/m/0r85v.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o          4/16
11/3/2020             Case 6:20-cv-00473-ADA Document 42-14
                                                         Flights Filed 11/04/20 Page 6 of 27

                          1:18 AM – 2:15 PM                           10h 57m      2 stops         $186
                          American                                    LAX–AUS      DFW, PHX


                          8:00 AM – 8:57 PM                           10h 57m      2 stops         $354
                          Unit… · Operated by Skywest DBA United … BUR–AUS         SFO, IAH



                          8:00 AM – 8:57 PM                           10h 57m      2 stops         $354
                          Unit… · Operated by Skywest DBA United … BUR–AUS         SFO, IAH



                          8:12 AM – 9:15 PM                           11h 3m       2 stops         $410
                          Unit… · Operated by Skywest DBA United … LAX–AUS         PHX, DEN



                          10:30 AM – 11:35 PM                         11h 5m       2 stops         $137
                          Amer… · Operated by Skywest Airlines as … LAX–AUS        SFO, PHX



                          7:15 AM – 8:30 PM                           11h 15m      2 stops         $344
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, CLT



                          8:00 AM – 9:15 PM                           11h 15m      2 stops         $351
                          Unit… · Operated by Skywest DBA United … BUR–AUS         SFO, DEN



                          8:00 AM – 9:15 PM                           11h 15m      2 stops         $351
                          Unit… · Operated by Skywest DBA United … BUR–AUS         SFO, DEN



                          12:18 AM – 1:43 PM                          11h 25m      1 stop           $97
                          American                                    LAX–AUS      7h 19m DFW



                          7:15 AM – 8:54 PM                           11h 39m      2 stops         $154
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, DFW



                          7:15 AM – 8:54 PM                           11h 39m      2 stops         $209
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, DFW



                          7:15 AM – 8:54 PM                           11h 39m      2 stops         $209
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, DFW



                          7:15 AM – 8:54 PM                           11h 39m      3 stops         $222
                          A…   · Operated by Skywest Airlines as A…   BUR–AUS      PHX, ELP, DFW



                          11:58 PM – 1:43 PM+1                        11h 45m      2 stops         $156
                          American                                    LAX–AUS      ORD, DFW



                          11:58 PM – 1:43 PM+1                        11h 45m      2 stops         $156
                          American                                    LAX–AUS      ORD, DFW



                          7:00 AM – 8:54 PM                           11h 54m      1 stop          $212
                          American                                    LAX–AUS      7h 41m DFW



                          12:18 AM – 2:15 PM                          11h 57m      2 stops         $391
                          American                                    LAX–AUS      DFW, PHX



                          6:06 AM – 8:54 PM                           12h 48m      2 stops         $146
                          American                                    LAX–AUS      PHX, DFW



                          6:06 AM – 8:54 PM                           12h 48m      2 stops         $146
                          American                                    LAX–AUS      PHX, DFW



https://www.google.com/flights?hl=en#flt=x/m/0r85v.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o            5/16
11/3/2020             Case 6:20-cv-00473-ADA Document 42-14
                                                         Flights Filed 11/04/20 Page 7 of 27

                          8:37 AM – 11:29 PM                      12h 52m          2 stops         $268
                          Amer… · Operated by Republic Airways as… BUR–AUS         DFW, MIA



                          6:00 AM – 8:54 PM                       12h 54m          1 stop          $146
                          American                                LAX–AUS          8h 44m DFW



                          8:37 AM – 11:35 PM                      12h 58m          2 stops         $186
                          American                                BUR–AUS          DFW, PHX



                          8:37 AM – 11:35 PM                      12h 58m          2 stops         $230
                          American                                BUR–AUS          DFW, PHX



                          12:30 AM – 3:35 PM                      13h 5m           1 stop          $222
                          United                                  LAX–AUS          9h 6m IAH



                          6:00 PM – 9:35 AM+1                     13h 35m          1 stop          $111
                          American                                LAX–AUS          9h 36m DFW



                          7:15 AM – 11:35 PM                      14h 20m          1 stop          $134
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        10h 21m PHX



                          1:18 AM – 5:41 PM                       14h 23m          1 stop          $186
                          American                                LAX–AUS          10h 18m DFW



                          6:45 PM – 11:12 AM+1                    14h 27m          1 stop          $222
                          United                                  LAX–AUS          10h 27m IAH



                          5:00 PM – 9:35 AM+1                     14h 35m          1 stop          $111
                          American                                LAX–AUS          10h 39m DFW



                          9:03 PM – 1:43 PM+1                     14h 40m          2 stops         $172
                          Amer… · Operated by Skywest Airlines as … LAX–AUS        SFO, DFW



                          4:36 PM – 9:35 AM+1                     14h 59m          3 stops         $265
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, SAT, DFW



                          4:36 PM – 9:35 AM+1                     14h 59m          3 stops         $268
                          A… · Operated by Skywest Airlines as Am… BUR–AUS         PHX, ELP, DFW



                          9:03 PM – 2:15 PM+1                     15h 12m          2 stops         $137
                          Amer… · Operated by Skywest Airlines as … LAX–AUS        SFO, PHX



                          7:55 PM – 1:10 PM+1                     15h 15m          1 stop          $267
                          Alaska                                  LAX–AUS          8h 27m SEA



                          12:18 AM – 5:41 PM                      15h 23m          1 stop          $131
                          American                                LAX–AUS          11h 19m DFW



                          6:00 PM – 11:36 AM+1                    15h 36m          1 stop          $111
                          American                                LAX–AUS          11h 36m DFW



                          11:58 PM – 5:41 PM+1                    15h 43m          2 stops         $162
                          American                                LAX–AUS          ORD, DFW



                          11:58 PM – 5:41 PM+1                    15h 43m          2 stops         $186
                          American                                LAX–AUS          ORD, DFW

https://www.google.com/flights?hl=en#flt=x/m/0r85v.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o            6/16
11/3/2020             Case 6:20-cv-00473-ADA Document 42-14
                                                         Flights Filed 11/04/20 Page 8 of 27


                          11:58 PM – 5:41 PM+1                    15h 43m          2 stops       $201
                          American                                LAX–AUS          ORD, DFW



                          11:58 PM – 5:41 PM+1                    15h 43m          2 stops       $206
                          American                                LAX–AUS          ORD, DFW



                          8:40 PM – 2:30 PM+1                     15h 50m          1 stop        $172
                          A… · Operated by Skywest Airlines as Ala… LAX–AUS        11h 3m SFO



                          7:10 PM – 1:10 PM+1                     16h 0m           1 stop        $287
                          Ala… · Operated by Skywest Airlines as A… BUR–AUS        9h 32m SEA



                          3:30 PM – 9:35 AM+1                     16h 5m           2 stops       $111
                          American                                LAX–AUS          PHX, DFW



                          7:00 PM – 1:05 PM+1                     16h 5m           2 stops       $152
                          Unit… · Operated by Skywest DBA United … LAX–AUS         PHX, DEN



                          6:45 PM – 1:05 PM+1                     16h 20m          1 stop        $197
                          United                                  LAX–AUS          12h 6m DEN



                          5:00 PM – 11:36 AM+1                    16h 36m          1 stop        $111
                          American                                LAX–AUS          12h 39m DFW



                          6:15 PM – 1:10 PM+1                     16h 55m          2 stops       $327
                          Ala… · Operated by Skywest Airlines as A… BUR–AUS        PDX, SEA



                          6:15 PM – 1:10 PM+1                     16h 55m          2 stops       $333
                          A… · Operated by Skywest Airlines as Ala… BUR–AUS        PDX, SEA



                          4:36 PM – 11:36 AM+1                    17h 0m           2 stops       $134
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, DFW



                          2:30 PM – 9:35 AM+1                     17h 5m           1 stop        $127
                          American                                LAX–AUS          12h 59m DFW



                          5:05 PM – 12:17 PM+1                    17h 12m          1 stop        $186
                          Uni… · Operated by Republic Airways DBA… LAX–AUS         10h 20m ORD



                          7:00 PM – 2:16 PM+1                     17h 16m          1 stop        $172
                          United                                  LAX–AUS          12h 31m SFO



                          4:36 PM – 12:10 PM+1                    17h 34m          2 stops       $114
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, ORD



                          6:00 PM – 1:43 PM+1                     17h 43m          1 stop        $111
                          American                                LAX–AUS          13h 36m DFW



                          3:30 PM – 11:36 AM+1                    18h 6m           2 stops       $111
                          American                                LAX–AUS          PHX, DFW



                          3:30 PM – 11:50 AM+1                    18h 20m          1 stop        $145
                          Uni… · Operated by Republic Airways DBA… LAX–AUS         8h 47m EWR



                          7:00 PM – 3:35 PM+1                     18h 35m          2 stops       $493

https://www.google.com/flights?hl=en#flt=x/m/0r85v.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o          7/16
11/3/2020             Case 6:20-cv-00473-ADA Document 42-14
                                                         Flights Filed 11/04/20 Page 9 of 27
                          Unit… · Operated by Skywest DBA United … LAX–AUS         PHX, IAH


                          7:00 PM – 3:35 PM+1                     18h 35m          2 stops         $493
                          Unit… · Operated by Skywest DBA United … LAX–AUS         PHX, IAH



                          12:18 AM – 8:54 PM                      18h 36m          1 stop          $146
                          American                                LAX–AUS          14h 34m DFW



                          9:03 PM – 5:41 PM+1                     18h 38m          2 stops         $137
                          Amer… · Operated by Skywest Airlines as … LAX–AUS        SFO, DFW



                          5:00 PM – 1:43 PM+1                     18h 43m          1 stop          $111
                          American                                LAX–AUS          14h 39m DFW



                          11:58 PM – 8:54 PM+1                    18h 56m          2 stops         $201
                          American                                LAX–AUS          ORD, DFW



                          11:58 PM – 8:54 PM+1                    18h 56m          2 stops         $221
                          American                                LAX–AUS          ORD, DFW



                          4:45 PM – 1:43 PM+1                     18h 58m          2 stops         $488
                          American                                LAX–AUS          PHX, DFW



                          2:30 PM – 11:36 AM+1                    19h 6m           1 stop          $127
                          American                                LAX–AUS          14h 59m DFW



                          4:36 PM – 1:43 PM+1                     19h 7m           2 stops         $134
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, DFW



                          4:36 PM – 1:43 PM+1                     19h 7m           2 stops         $134
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, DFW



                          7:35 PM – 4:46 PM+1                     19h 11m          1 stop          $227
                          A… · Operated by Skywest Airlines as Ala… LAX–AUS        14h 26m SJC



                          7:10 PM – 4:25 PM+1                     19h 15m          2 stops         $351
                          A… · Operated by Skywest Airlines as Ala… BUR–AUS        SEA, SAN



                          5:10 PM – 2:30 PM+1                     19h 20m          1 stop          $172
                          A… · Operated by Skywest Airlines as Ala… LAX–AUS        14h 33m SFO



                          4:45 PM – 2:15 PM+1                     19h 30m          1 stop          $152
                          American                                LAX–AUS          15h 40m PHX



                          7:10 PM – 4:46 PM+1                     19h 36m          2 stops         $290
                          A… · Operated by Skywest Airlines as Ala… BUR–AUS        SEA, SJC



                          4:36 PM – 2:15 PM+1                     19h 39m          1 stop          $134
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        15h 39m PHX



                          1:30 PM – 11:12 AM+1                    19h 42m          2 stops         $167
                          Unit… · Operated by Skywest DBA United … BUR–AUS         DEN, IAH



                          1:30 PM – 11:12 AM+1                    19h 42m          3 stops         $189
                          …   · Operated by Skywest DBA United Exp… BUR–AUS        DEN, AMA, IAH




https://www.google.com/flights?hl=en#flt=x/m/0r85v.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o            8/16
11/3/2020            Case 6:20-cv-00473-ADA Document 42-14
                                                        FlightsFiled 11/04/20 Page 10 of 27

                          1:30 PM – 11:12 AM+1                       19h 42m       3 stops         $194
                          …   · Operated by Skywest DBA United Ex…   BUR–AUS       DEN, LBB, IAH

                          1:30 PM – 11:12 AM+1                       19h 42m       2 stops         $208
                          Unit… · Operated by Skywest DBA United … BUR–AUS         DEN, IAH



                          1:30 PM – 11:12 AM+1                       19h 42m       2 stops         $208
                          Unit… · Operated by Skywest DBA United … BUR–AUS         DEN, IAH



                          10:35 PM – 8:20 PM+1                       19h 45m       1 stop          $217
                          Uni… · Operated by Mesa Airlines DBA Un… LAX–AUS         11h 20m IAD



                          11:45 AM – 9:35 AM+1                       19h 50m       2 stops         $111
                          American                                   LAX–AUS       ORD, DFW



                          6:15 PM – 4:25 PM+1                        20h 10m       2 stops         $355
                          …   · Operated by Skywest Airlines as Alas… BUR–AUS      PDX, SAN



                          3:30 PM – 1:43 PM+1                        20h 13m       2 stops         $111
                          American                                   LAX–AUS       PHX, DFW



                          10:28 PM – 8:41 PM+1                       20h 13m       1 stop          $309
                          American                                   LAX–AUS       12h 20m MIA



                          1:30 PM – 11:50 AM+1                       20h 20m       2 stops         $199
                          U… · Operated by Skywest DBA United Ex… BUR–AUS          DEN, EWR



                          6:15 PM – 4:46 PM+1                        20h 31m       2 stops         $355
                          …   · Operated by Skywest Airlines as Alas… BUR–AUS      PDX, SJC



                          1:15 PM – 11:50 AM+1                       20h 35m       1 stop          $145
                          Uni… · Operated by Republic Airways DBA… LAX–AUS         11h 2m EWR



                          1:30 PM – 12:17 PM+1                       20h 47m       2 stops         $187
                          U… · Operated by Skywest DBA United Ex… BUR–AUS          DEN, ORD



                          1:30 PM – 12:17 PM+1                       20h 47m       2 stops         $187
                          U… · Operated by Skywest DBA United Ex… BUR–AUS          DEN, ORD



                          3:13 PM – 2:15 PM+1                        21h 2m        2 stops         $137
                          Amer… · Operated by Skywest Airlines as … LAX–AUS        SFO, PHX



                          2:30 PM – 1:43 PM+1                        21h 13m       1 stop          $127
                          American                                   LAX–AUS       16h 59m DFW



                          12:18 AM – 11:35 PM                        21h 17m       2 stops         $182
                          American                                   LAX–AUS       DFW, PHX



                          12:18 AM – 11:35 PM                        21h 17m       2 stops         $387
                          American                                   LAX–AUS       DFW, PHX



                          1:30 PM – 1:05 PM+1                        21h 35m       1 stop          $167
                          Unit… · Operated by Skywest DBA United … BUR–AUS         17h 4m DEN



                          7:00 PM – 6:36 PM+1                        21h 36m       1 stop          $172
                          United                                     LAX–AUS       16h 51m SFO




https://www.google.com/flights?hl=en#flt=x/m/0r85v.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o            9/16
11/3/2020            Case 6:20-cv-00473-ADA Document 42-14
                                                        FlightsFiled 11/04/20 Page 11 of 27

                          6:00 PM – 5:41 PM+1                     21h 41m          1 stop          $146
                          American                                LAX–AUS          17h 36m DFW


                          11:45 AM – 11:36 AM+1                   21h 51m          2 stops         $111
                          American                                LAX–AUS          ORD, DFW



                          9:20 AM – 9:35 AM+1                     22h 15m          1 stop           $97
                          American                                LAX–AUS          18h 21m DFW



                          5:00 PM – 5:41 PM+1                     22h 41m          1 stop          $146
                          American                                LAX–AUS          18h 39m DFW



                          4:45 PM – 5:41 PM+1                     22h 56m          2 stops         $152
                          American                                LAX–AUS          PHX, DFW



                          4:45 PM – 5:41 PM+1                     22h 56m          2 stops         $152
                          American                                LAX–AUS          PHX, DFW



                          8:37 AM – 9:35 AM+1                     22h 58m          1 stop          $212
                          American                                BUR–AUS          18h 50m DFW



                          4:36 PM – 5:41 PM+1                     23h 5m           2 stops         $134
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, DFW



                          4:36 PM – 5:41 PM+1                     23h 5m           2 stops         $134
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, DFW



                          4:36 PM – 5:41 PM+1                     23h 5m           2 stops         $154
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, DFW



                          4:36 PM – 5:41 PM+1                     23h 5m           2 stops         $159
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, DFW



                          4:36 PM – 5:41 PM+1                     23h 5m           2 stops         $159
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, DFW



                          4:36 PM – 5:41 PM+1                     23h 5m           3 stops         $258
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, LAS, DFW



                          4:36 PM – 5:41 PM+1                     23h 5m           3 stops         $265
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, SAT, DFW



                          8:30 AM – 9:35 AM+1                     23h 5m           1 stop          $668
                          American                                LAX–AUS          18h 58m DFW



                          1:00 PM – 2:30 PM+1                     23h 30m          1 stop          $172
                          A… · Operated by Skywest Airlines as Ala… LAX–AUS        18h 43m SFO



                          11:40 AM – 1:10 PM+1                    23h 30m          1 stop          $287
                          Alaska                                  BUR–AUS          16h 50m SEA



                          7:00 PM – 8:57 PM+1                     23h 57m          2 stops         $152
                          Unit… · Operated by Skywest DBA United … LAX–AUS         PHX, IAH



                          7:00 PM – 8:57 PM+1                     23h 57m          2 stops         $172
                          United                                  LAX–AUS          SFO, IAH


https://www.google.com/flights?hl=en#flt=x/m/0r85v.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o            10/16
11/3/2020            Case 6:20-cv-00473-ADA Document 42-14
                                                        FlightsFiled 11/04/20 Page 12 of 27

                          1:30 PM – 3:35 PM+1                        24h 5m        2 stops         $167
                          Unit… · Operated by Skywest DBA United … BUR–AUS         DEN, IAH



                          7:10 PM – 9:15 PM+1                        24h 5m        2 stops         $180
                          U… · Operated by Skywest DBA United Ex… LAX–AUS          FAT, DEN



                          1:30 PM – 3:35 PM+1                        24h 5m        3 stops         $194
                          …   · Operated by Skywest DBA United Ex…   BUR–AUS       DEN, LBB, IAH



                          1:30 PM – 3:35 PM+1                        24h 5m        2 stops         $207
                          Unit… · Operated by Skywest DBA United … BUR–AUS         DEN, IAH



                          1:30 PM – 3:35 PM+1                        24h 5m        2 stops         $208
                          Unit… · Operated by Skywest DBA United … BUR–AUS         DEN, IAH



                          1:30 PM – 3:35 PM+1                        24h 5m        2 stops         $208
                          Unit… · Operated by Skywest DBA United … BUR–AUS         DEN, IAH



                          6:50 PM – 8:57 PM+1                        24h 7m        2 stops         $172
                          Unit… · Operated by Skywest DBA United … LAX–AUS         SLC, IAH



                          3:30 PM – 5:41 PM+1                        24h 11m       2 stops         $146
                          American                                   LAX–AUS       PHX, DFW



                          3:30 PM – 5:41 PM+1                        24h 11m       2 stops         $152
                          American                                   LAX–AUS       PHX, DFW



                          3:30 PM – 5:41 PM+1                        24h 11m       2 stops         $152
                          American                                   LAX–AUS       PHX, DFW



                          6:45 PM – 8:57 PM+1                        24h 12m       1 stop          $222
                          United                                     LAX–AUS       20h 10m IAH



                          7:00 PM – 9:15 PM+1                        24h 15m       2 stops         $152
                          Unit… · Operated by Skywest DBA United … LAX–AUS         PHX, DEN



                          7:00 PM – 9:15 PM+1                        24h 15m       2 stops         $172
                          United                                     LAX–AUS       SFO, DEN



                          9:20 AM – 11:36 AM+1                       24h 16m       1 stop           $97
                          American                                   LAX–AUS       20h 21m DFW



                          7:15 AM – 9:35 AM+1                        24h 20m       2 stops         $139
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, DFW



                          7:15 AM – 9:35 AM+1                        24h 20m       2 stops         $178
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, DFW



                          7:15 AM – 9:35 AM+1                        24h 20m       2 stops         $183
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, DFW



                          6:50 PM – 9:15 PM+1                        24h 25m       2 stops         $172
                          Unit… · Operated by Skywest DBA United … LAX–AUS         SLC, DEN



                          3:13 PM – 5:41 PM+1                        24h 28m       2 stops         $137
                          Amer… · Operated by Skywest Airlines as … LAX–AUS        SFO, DFW

https://www.google.com/flights?hl=en#flt=x/m/0r85v.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o            11/16
11/3/2020            Case 6:20-cv-00473-ADA Document 42-14
                                                        FlightsFiled 11/04/20 Page 13 of 27


                          6:45 PM – 9:15 PM+1                     24h 30m          1 stop        $197
                          United                                  LAX–AUS          20h 16m DEN



                          9:03 PM – 11:35 PM+1                    24h 32m          2 stops       $137
                          Amer… · Operated by Skywest Airlines as … LAX–AUS        SFO, PHX



                          4:00 PM – 6:36 PM+1                     24h 36m          1 stop        $172
                          United                                  LAX–AUS          19h 45m SFO



                          9:00 AM – 11:50 AM+1                    24h 50m          1 stop        $145
                          Uni… · Operated by Republic Airways DBA… LAX–AUS         15h 20m EWR



                          11:40 AM – 2:30 PM+1                    24h 50m          2 stops       $260
                          A… · Operated by Horizon Air as AlaskaH… BUR–AUS         SEA, SFO



                          11:40 AM – 2:30 PM+1                    24h 50m          2 stops       $260
                          Ala… · Operated by Skywest Airlines as A… BUR–AUS        SEA, SFO



                          11:40 AM – 2:30 PM+1                    24h 50m          2 stops       $265
                          A… · Operated by Skywest Airlines as Ala… BUR–AUS        SEA, SFO



                          6:00 PM – 8:54 PM+1                     24h 54m          1 stop        $166
                          American                                LAX–AUS          20h 51m DFW



                          8:37 AM – 11:36 AM+1                    24h 59m          1 stop        $212
                          American                                BUR–AUS          20h 50m DFW



                          2:30 PM – 5:41 PM+1                     25h 11m          1 stop        $162
                          American                                LAX–AUS          20h 59m DFW



                          6:06 AM – 9:35 AM+1                     25h 29m          2 stops       $111
                          American                                LAX–AUS          PHX, DFW



                          6:06 AM – 9:35 AM+1                     25h 29m          2 stops       $111
                          American                                LAX–AUS          PHX, DFW



                          6:00 AM – 9:35 AM+1                     25h 35m          1 stop        $111
                          American                                LAX–AUS          21h 29m DFW



                          5:00 PM – 8:54 PM+1                     25h 54m          1 stop        $166
                          American                                LAX–AUS          21h 54m DFW



                          10:35 AM – 2:30 PM+1                    25h 55m          1 stop        $172
                          A… · Operated by Skywest Airlines as Ala… LAX–AUS        21h 8m SFO



                          4:36 PM – 8:54 PM+1                     26h 18m          2 stops       $139
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, DFW



                          4:36 PM – 8:54 PM+1                     26h 18m          2 stops       $159
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, DFW



                          4:36 PM – 8:54 PM+1                     26h 18m          2 stops       $183
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, DFW



                          4:36 PM – 8:54 PM+1                     26h 18m          2 stops       $183

https://www.google.com/flights?hl=en#flt=x/m/0r85v.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o          12/16
11/3/2020            Case 6:20-cv-00473-ADA Document 42-14
                                                        FlightsFiled 11/04/20 Page 14 of 27
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, DFW


                          4:36 PM – 8:54 PM+1                         26h 18m      2 stops         $183
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, DFW



                          4:36 PM – 8:54 PM+1                         26h 18m      2 stops         $192
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, DFW



                          7:15 AM – 11:36 AM+1                        26h 21m      2 stops         $139
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, DFW



                          7:15 AM – 11:36 AM+1                        26h 21m      2 stops         $183
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, DFW



                          5:05 PM – 9:26 PM+1                         26h 21m      1 stop          $186
                          United                                      LAX–AUS      19h 35m ORD



                          7:15 AM – 11:36 AM+1                        26h 21m      3 stops         $194
                          A…   · Operated by Skywest Airlines as A…   BUR–AUS      PHX, TUS, DFW



                          7:15 AM – 11:36 AM+1                        26h 21m      2 stops         $196
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, DFW



                          7:15 AM – 11:36 AM+1                        26h 21m      3 stops         $197
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, LAS, DFW



                          9:20 AM – 1:43 PM+1                         26h 23m      1 stop           $97
                          American                                    LAX–AUS      22h 21m DFW



                          7:10 PM – 11:58 PM+1                        26h 48m      1 stop          $287
                          Ala… · Operated by Skywest Airlines as A… BUR–AUS        20h 17m SEA



                          7:15 AM – 12:10 PM+1                        26h 55m      2 stops         $114
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, ORD



                          7:15 AM – 12:10 PM+1                        26h 55m      2 stops         $139
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, ORD



                          8:00 AM – 1:05 PM+1                         27h 5m       2 stops         $137
                          Unit… · Operated by Skywest DBA United … BUR–AUS         SFO, DEN



                          8:00 AM – 1:05 PM+1                         27h 5m       2 stops         $167
                          Unit… · Operated by Skywest DBA United … BUR–AUS         SFO, DEN



                          8:00 AM – 1:05 PM+1                         27h 5m       2 stops         $167
                          Unit… · Operated by Skywest DBA United … BUR–AUS         SFO, DEN



                          8:37 AM – 1:43 PM+1                         27h 6m       1 stop          $212
                          American                                    BUR–AUS      22h 50m DFW



                          8:30 AM – 1:43 PM+1                         27h 13m      1 stop          $567
                          American                                    LAX–AUS      22h 58m DFW



                          6:00 AM – 11:36 AM+1                        27h 36m      1 stop          $111
                          American                                    LAX–AUS      23h 29m DFW




https://www.google.com/flights?hl=en#flt=x/m/0r85v.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o            13/16
11/3/2020            Case 6:20-cv-00473-ADA Document 42-14
                                                        FlightsFiled 11/04/20 Page 15 of 27

                          8:37 AM – 2:15 PM+1                      27h 38m         2 stops       $172
                          American                                 BUR–AUS         DFW, PHX

                          6:13 AM – 12:10 PM+1                     27h 57m         1 stop        $595
                          American                                 LAX–AUS         21h 10m ORD



                          7:00 AM – 1:10 PM+1                      28h 10m         1 stop        $287
                          Alaska                                   BUR–AUS         21h 27m SEA



                          8:00 AM – 2:16 PM+1                      28h 16m         1 stop        $137
                          Unit… · Operated by Skywest DBA United … BUR–AUS         23h 29m SFO



                          2:30 PM – 8:54 PM+1                      28h 24m         1 stop        $182
                          American                                 LAX–AUS         24h 14m DFW



                          7:15 AM – 1:43 PM+1                      28h 28m         2 stops       $139
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, DFW



                          7:15 AM – 1:43 PM+1                      28h 28m         2 stops       $196
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, DFW



                          7:15 AM – 1:43 PM+1                      28h 28m         2 stops       $196
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, DFW



                          7:15 AM – 1:43 PM+1                      28h 28m         2 stops       $217
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, DFW



                          8:00 AM – 2:30 PM+1                      28h 30m         1 stop        $392
                          Unit…    · Operated by Skywest DBA United… BUR–AUS       23h 34m SFO



                          7:00 AM – 1:43 PM+1                      28h 43m         1 stop        $127
                          American                                 LAX–AUS         24h 26m DFW



                          1:30 PM – 8:20 PM+1                      28h 50m         2 stops       $221
                          U… · Operated by Skywest DBA United Ex… BUR–AUS          DEN, IAD



                          7:00 AM – 2:30 PM+1                      29h 30m         2 stops       $260
                          Ala… · Operated by Skywest Airlines as A… BUR–AUS        SEA, SFO



                          7:00 AM – 2:30 PM+1                      29h 30m         2 stops       $265
                          A… · Operated by Horizon Air as AlaskaH… BUR–AUS         SEA, SFO



                          1:30 PM – 9:26 PM+1                      29h 56m         2 stops       $187
                          Unit… · Operated by Skywest DBA United … BUR–AUS         DEN, ORD



                          1:30 PM – 9:26 PM+1                      29h 56m         2 stops       $187
                          Unit… · Operated by Skywest DBA United … BUR–AUS         DEN, ORD



                          7:15 AM – 5:41 PM+1                      32h 26m         2 stops       $196
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, DFW



                          7:15 AM – 5:41 PM+1                      32h 26m         2 stops       $197
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, DFW



                          7:15 AM – 5:41 PM+1                      32h 26m         2 stops       $252
                          Amer… · Operated by Skywest Airlines as … BUR–AUS        PHX, DFW



https://www.google.com/flights?hl=en#flt=x/m/0r85v.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o          14/16
11/3/2020            Case 6:20-cv-00473-ADA Document 42-14
                                                        FlightsFiled 11/04/20 Page 16 of 27

                           8:00 AM – 6:36 PM+1                       32h 36m           1 stop                     $137
                           Unit… · Operated by Skywest DBA United … BUR–AUS            27h 49m SFO



                           11:40 AM – 11:58 PM+1                     34h 18m           1 stop                     $287
                           Alaska                                    BUR–AUS           27h 35m SEA



                           8:00 AM – 8:57 PM+1                       34h 57m           2 stops                    $137
                           Unit… · Operated by Skywest DBA United … BUR–AUS            SFO, IAH



                           8:00 AM – 9:15 PM+1                       35h 15m           2 stops                    $137
                           Unit… · Operated by Skywest DBA United … BUR–AUS            SFO, DEN



                           8:00 AM – 9:15 PM+1                       35h 15m           2 stops                    $172
                           Unit… · Operated by Skywest DBA United … BUR–AUS            SFO, DEN



                           8:00 AM – 9:15 PM+1                       35h 15m           2 stops                    $190
                           Unit… · Operated by Skywest DBA United … BUR–AUS            SFO, DEN



                           8:00 AM – 9:15 PM+1                       35h 15m           2 stops                    $190
                           Unit… · Operated by Skywest DBA United … BUR–AUS            SFO, DEN



                           8:00 AM – 9:15 PM+1                       35h 15m           2 stops                    $190
                           Unit… · Operated by Skywest DBA United … BUR–AUS            SFO, DEN



                           8:00 AM – 9:15 PM+1                       35h 15m           2 stops                    $190
                           Unit… · Operated by Skywest DBA United … BUR–AUS            SFO, DEN



                           7:15 AM – 8:54 PM+1                       35h 39m           2 stops                    $318
                           Amer… · Operated by Skywest Airlines as … BUR–AUS           PHX, DFW



                           7:00 AM – 11:58 PM+1                      38h 58m           1 stop                     $287
                           Alaska                                    BUR–AUS           32h 12m SEA



                           7:45 AM – 1:42 PM+2                       51h 57m           3 stops                    $166
                           Separate tickets booked together · Frontier LAX–AUS         MCO, CLE, LAS


                           Hide 259 flights




              Hotels in Austin
              Nightly prices for 1 guest Dec 15–Dec 17                                                          Search for hotels

                                    JW Marriott                                  Omni Austin
                                    Austin                                       Hotel Downtown                 Fairmont Austin
                                                                                                                4.5           (3088)
                        $131        4.6            (5504)               $95      4.3            (3204)   $135




              Explore more destinations from Camarillo, California




https://www.google.com/flights?hl=en#flt=x/m/0r85v.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                                         15/16
11/3/2020            Case 6:20-cv-00473-ADA Document 42-14
                                                        FlightsFiled 11/04/20 Page 17 of 27




                     Flights          Language · English             Country · United States            Currency · USD



            Find the cheapest and best flight for you.

            About Google       Privacy & Terms     Help Center and Consumer Information

            Displayed currencies may differ from the currencies used to purchase flights. Learn more.




https://www.google.com/flights?hl=en#flt=x/m/0r85v.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                           16/16
11/3/2020              Case 6:20-cv-00473-ADA Document 42-14
                                                          FlightsFiled 11/04/20 Page 18 of 27




             One way           1 passenger             Economy


                 Camarillo, California                                  Waco ACT                                         Tue, Dec 15



                                               Bags             Stops            Airlines            Price             Times           Connecting airports           More




                 Track prices                                                                                Date grid             Price graph               Nearby airports




                          Travel update
                          Coronavirus (COVID-19) may impact travel. See travel advice




             All ights
             Total price includes taxes + fees for 1 adult. Additional bag fees and other fees may apply.                                                       Sort by:



                          10:30 AM – 6:02 PM                                    5h 32m                      1 stop                                           $193
                          Americ… · Operated by Envoy Air as American E… LAX–ACT                            1h 46m DFW



                          9:20 AM – 6:02 PM                                     6h 42m                      1 stop                                           $133
                          Americ… · Operated by Envoy Air as American E… LAX–ACT                            2h 56m DFW



                          9:00 AM – 6:02 PM                                     7h 2m                       2 stops                                      $473
                          Americ… · Operated by Envoy Air as American E… LAX–ACT                            LAS, DFW



                          8:44 AM – 6:02 PM                                     7h 18m                      2 stops                                      $302
                          Am… · Operated by Skywest Airlines as Americ…         LAX–ACT                     DEN, DFW



                          8:37 AM – 6:02 PM                                     7h 25m                      1 stop                                           $133
                          Americ… · Operated by Envoy Air as American E… BUR–ACT                            3h 25m DFW



                          8:30 AM – 6:02 PM                                     7h 32m                      1 stop                                           $153
                          Americ… · Operated by Envoy Air as American E… LAX–ACT                            3h 33m DFW



                          1:18 AM – 11:21 AM                                    8h 3m                       1 stop                                           $139
                          Americ… · Operated by Envoy Air as American E… LAX–ACT                            4h 18m DFW



                          7:15 AM – 6:02 PM                                     8h 47m                      2 stops                                          $153
                          Am… · Operated by Skywest Airlines as Americ…         BUR–ACT                     PHX, DFW



                          7:15 AM – 6:02 PM                                     8h 47m                      2 stops                                          $173
                          Am… · Operated by Skywest Airlines as Americ…         BUR–ACT                     PHX, DFW



                          7:15 AM – 6:02 PM                                     8h 47m                      3 stops                                      $247
                          Am… · Operated by Skywest Airlines as Americ…         BUR–ACT                     PHX, SAT, DFW



                          7:15 AM – 6:02 PM                                     8h 47m                      3 stops                                      $297
                          A… · Operated by Skywest Airlines as American … BUR–ACT                           PHX, ABQ, DFW



                          7:15 AM – 6:02 PM                                     8h 47m                      3 stops                                      $297
                          Am… · Operated by Skywest Airlines as Americ…         BUR–ACT                     PHX, DEN, DFW



                          7:15 AM – 6:02 PM                                     8h 47m                      3 stops                                      $303
                          A… · Operated by Skywest Airlines as American … BUR–ACT                           PHX, OKC, DFW



https://www.google.com/flights?hl=en#flt=x/m/0r85v.ACT.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                                                                                 1/10
11/3/2020            Case 6:20-cv-00473-ADA Document 42-14
                                                        FlightsFiled 11/04/20 Page 19 of 27
                        7:15 AM – 6:02 PM                                  8h 47m    2 stops         $319
                        Americ… · Operated by Envoy Air as American E… LAX–ACT       PHX, DFW



                        7:15 AM – 6:02 PM                                  8h 47m    3 stops         $333
                        A… · Operated by Skywest Airlines as American … BUR–ACT      PHX, ELP, DFW



                        7:15 AM – 6:02 PM                                  8h 47m    2 stops         $410
                        Americ… · Operated by Envoy Air as American E… LAX–ACT       PHX, DFW



                        7:00 AM – 6:02 PM                                  9h 2m     1 stop          $139
                        Americ… · Operated by Envoy Air as American E… LAX–ACT       5h 1m DFW



                        12:18 AM – 11:21 AM                                9h 3m     1 stop          $139
                        Americ… · Operated by Envoy Air as American E… LAX–ACT       5h 19m DFW



                        11:58 PM – 11:21 AM+1                              9h 23m    2 stops         $225
                        Americ… · Operated by Envoy Air as American E… LAX–ACT       ORD, DFW



                        6:13 AM – 6:02 PM                                  9h 49m    2 stops         $225
                        Americ… · Operated by Envoy Air as American E… LAX–ACT       ORD, DFW



                        6:06 AM – 6:02 PM                                  9h 56m    2 stops         $133
                        Americ… · Operated by Envoy Air as American E… LAX–ACT       PHX, DFW



                        6:06 AM – 6:02 PM                                  9h 56m    2 stops         $133
                        Americ… · Operated by Envoy Air as American E… LAX–ACT       PHX, DFW



                        6:06 AM – 6:02 PM                                  9h 56m    2 stops         $139
                        Americ… · Operated by Envoy Air as American E… LAX–ACT       PHX, DFW



                        6:06 AM – 6:02 PM                                  9h 56m    3 stops         $201
                        Americ… · Operated by Envoy Air as American E… LAX–ACT       PHX, SAT, DFW



                        6:06 AM – 6:02 PM                                  9h 56m    3 stops         $240
                        A…    · Operated by Skywest Airlines as America…   LAX–ACT   PHX, ABQ, DFW



                        6:06 AM – 6:02 PM                                  9h 56m    3 stops         $267
                        Am…    · Operated by Mesa Airlines as American … LAX–ACT     PHX, PSP, DFW



                        6:00 AM – 6:02 PM                                  10h 2m    1 stop          $139
                        Americ… · Operated by Envoy Air as American E… LAX–ACT       6h 4m DFW



                        10:28 PM – 11:21 AM+1                              10h 53m   2 stops         $389
                        Americ… · Operated by Envoy Air as American E… LAX–ACT       MIA, DFW



                        7:30 PM – 11:21 AM+1                               13h 51m   2 stops         $296
                        Am… · Operated by Skywest Airlines as Americ…      LAX–ACT   DEN, DFW



                        1:18 AM – 6:02 PM                                  14h 44m   1 stop          $229
                        Americ… · Operated by Envoy Air as American E… LAX–ACT       10h 53m DFW



                        6:32 PM – 11:21 AM+1                               14h 49m   2 stops         $182
                        Americ… · Operated by Envoy Air as American E… LAX–ACT       LAS, DFW



                        6:00 PM – 11:21 AM+1                               15h 21m   1 stop          $159
                        Americ… · Operated by Envoy Air as American E… LAX–ACT       11h 36m DFW



                        12:18 AM – 6:02 PM                                 15h 44m   1 stop          $159
                        Americ… · Operated by Envoy Air as American E… LAX–ACT       11h 54m DFW



                        12:10 AM – 6:02 PM                                 15h 52m   2 stops         $313
                        Americ… · Operated by Envoy Air as American E… LAX–ACT       MIA, DFW


https://www.google.com/flights?hl=en#flt=x/m/0r85v.ACT.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o              2/10
11/3/2020            Case 6:20-cv-00473-ADA Document 42-14
                                                        FlightsFiled 11/04/20 Page 20 of 27


                        12:10 AM – 6:02 PM                                15h 52m   2 stops         $319
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      MIA, DFW



                        12:10 AM – 6:02 PM                                15h 52m   2 stops         $347
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      CLT, DFW



                        12:10 AM – 6:02 PM                                15h 52m   2 stops         $413
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      CLT, DFW



                        12:10 AM – 6:02 PM                                15h 52m   2 stops         $739
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      MIA, DFW



                        11:58 PM – 6:02 PM+1                              16h 4m    2 stops         $203
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      ORD, DFW



                        11:58 PM – 6:02 PM+1                              16h 4m    2 stops         $203
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      ORD, DFW



                        11:58 PM – 6:02 PM+1                              16h 4m    2 stops         $211
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      ORD, DFW



                        11:58 PM – 6:02 PM+1                              16h 4m    2 stops         $211
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      ORD, DFW



                        5:00 PM – 11:21 AM+1                              16h 21m   1 stop          $159
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      12h 39m DFW



                        4:45 PM – 11:21 AM+1                              16h 36m   2 stops         $159
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, DFW



                        4:36 PM – 11:21 AM+1                              16h 45m   2 stops         $159
                        Am… · Operated by Skywest Airlines as Americ…     BUR–ACT   PHX, DFW



                        4:36 PM – 11:21 AM+1                              16h 45m   3 stops         $187
                        Am… · Operated by Skywest Airlines as Americ…     BUR–ACT   PHX, SAT, DFW



                        4:36 PM – 11:21 AM+1                              16h 45m   3 stops         $213
                        Am… · Operated by Skywest Airlines as Americ…     BUR–ACT   PHX, SAT, DFW



                        4:36 PM – 11:21 AM+1                              16h 45m   3 stops         $218
                        A…   · Operated by Skywest Airlines as America…   BUR–ACT   PHX, TUL, DFW



                        4:36 PM – 11:21 AM+1                              16h 45m   3 stops         $218
                        A…   · Operated by Skywest Airlines as America…   BUR–ACT   PHX, TUL, DFW



                        4:36 PM – 11:21 AM+1                              16h 45m   3 stops         $218
                        A…   · Operated by Skywest Airlines as America…   BUR–ACT   PHX, TUL, DFW



                        4:36 PM – 11:21 AM+1                              16h 45m   3 stops         $228
                        Am… · Operated by Skywest Airlines as Americ…     BUR–ACT   PHX, AUS, DFW



                        4:36 PM – 11:21 AM+1                              16h 45m   3 stops         $228
                        Am… · Operated by Skywest Airlines as Americ…     BUR–ACT   PHX, AUS, DFW



                        4:36 PM – 11:21 AM+1                              16h 45m   3 stops         $232
                        Am… · Operated by Skywest Airlines as Americ…     BUR–ACT   PHX, MSP, DFW



                        4:36 PM – 11:21 AM+1                              16h 45m   3 stops         $347
                        A… · Operated by Skywest Airlines as American … BUR–ACT     PHX, LBB, DFW



                        11:13 PM – 6:02 PM+1                              16h 49m   2 stops         $210

https://www.google.com/flights?hl=en#flt=x/m/0r85v.ACT.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o             3/10
11/3/2020            Case 6:20-cv-00473-ADA Document 42-14
                                                        FlightsFiled 11/04/20 Page 21 of 27
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      PHL, DFW


                        3:30 PM – 11:21 AM+1                            17h 51m     2 stops         $139
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, DFW



                        3:30 PM – 11:21 AM+1                            17h 51m     2 stops         $159
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, DFW



                        2:41 PM – 11:21 AM+1                            18h 40m     2 stops         $296
                        Am… · Operated by Skywest Airlines as Americ…   LAX–ACT     DEN, DFW



                        2:30 PM – 11:21 AM+1                            18h 51m     1 stop          $179
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      14h 59m DFW



                        9:03 PM – 6:02 PM+1                             18h 59m     2 stops         $177
                        Am… · Operated by Skywest Airlines as Americ…   LAX–ACT     SFO, DFW



                        9:03 PM – 6:02 PM+1                             18h 59m     2 stops         $177
                        Am… · Operated by Skywest Airlines as Americ…   LAX–ACT     SFO, DFW



                        9:03 PM – 6:02 PM+1                             18h 59m     2 stops         $177
                        Am… · Operated by Skywest Airlines as Americ…   LAX–ACT     SFO, DFW



                        9:03 PM – 6:02 PM+1                             18h 59m     3 stops         $177
                        Am… · Operated by Skywest Airlines as Americ…   LAX–ACT     SFO, PHX, DFW



                        9:03 PM – 6:02 PM+1                             18h 59m     3 stops         $177
                        Am… · Operated by Skywest Airlines as Americ…   LAX–ACT     SFO, PHX, DFW



                        9:03 PM – 6:02 PM+1                             18h 59m     2 stops         $182
                        Am… · Operated by Skywest Airlines as Americ…   LAX–ACT     SFO, DFW



                        2:00 PM – 11:21 AM+1                            19h 21m     2 stops         $229
                        Am… · Operated by Skywest Airlines as Americ…   LAX–ACT     PHX, DFW



                        2:00 PM – 11:21 AM+1                            19h 21m     2 stops         $240
                        Am… · Operated by Skywest Airlines as Americ…   LAX–ACT     PHX, DFW



                        12:31 PM – 11:21 AM+1                           20h 50m     1 stop          $281
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      17h 1m DFW



                        12:00 PM – 11:21 AM+1                           21h 21m     2 stops         $212
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      LAS, DFW



                        6:32 PM – 6:02 PM+1                             21h 30m     2 stops         $182
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      LAS, DFW



                        6:32 PM – 6:02 PM+1                             21h 30m     3 stops         $182
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      LAS, PHX, DFW



                        6:32 PM – 6:02 PM+1                             21h 30m     3 stops         $182
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      LAS, PHX, DFW



                        6:32 PM – 6:02 PM+1                             21h 30m     2 stops         $187
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      LAS, DFW



                        6:32 PM – 6:02 PM+1                             21h 30m     2 stops         $187
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      LAS, DFW



                        6:32 PM – 6:02 PM+1                             21h 30m     2 stops         $187
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      LAS, DFW




https://www.google.com/flights?hl=en#flt=x/m/0r85v.ACT.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o             4/10
11/3/2020            Case 6:20-cv-00473-ADA Document 42-14
                                                        FlightsFiled 11/04/20 Page 22 of 27
                        11:45 AM – 11:21 AM+1                           21h 36m     2 stops         $203
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      ORD, DFW


                        11:45 AM – 11:21 AM+1                           21h 36m     2 stops         $211
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      ORD, DFW



                        6:00 PM – 6:02 PM+1                             22h 2m      1 stop          $203
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      18h 11m DFW



                        10:30 AM – 11:21 AM+1                           22h 51m     3 stops         $192
                        Am… · Operated by Skywest Airlines as Americ…   LAX–ACT     SFO, PHX, DFW



                        10:30 AM – 11:21 AM+1                           22h 51m     1 stop          $281
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      19h 11m DFW



                        5:00 PM – 6:02 PM+1                             23h 2m      1 stop          $203
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      19h 14m DFW



                        4:45 PM – 6:02 PM+1                             23h 17m     2 stops         $159
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, DFW



                        4:45 PM – 6:02 PM+1                             23h 17m     2 stops         $159
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, DFW



                        4:45 PM – 6:02 PM+1                             23h 17m     2 stops         $164
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, DFW



                        4:45 PM – 6:02 PM+1                             23h 17m     2 stops         $164
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, DFW



                        4:45 PM – 6:02 PM+1                             23h 17m     2 stops         $164
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, DFW



                        4:36 PM – 6:02 PM+1                             23h 26m     2 stops         $159
                        Am… · Operated by Skywest Airlines as Americ…   BUR–ACT     PHX, DFW



                        4:36 PM – 6:02 PM+1                             23h 26m     2 stops         $159
                        Am… · Operated by Skywest Airlines as Americ…   BUR–ACT     PHX, DFW



                        4:36 PM – 6:02 PM+1                             23h 26m     2 stops         $164
                        Am… · Operated by Skywest Airlines as Americ…   BUR–ACT     PHX, DFW



                        4:36 PM – 6:02 PM+1                             23h 26m     2 stops         $164
                        Am… · Operated by Skywest Airlines as Americ…   BUR–ACT     PHX, DFW



                        4:36 PM – 6:02 PM+1                             23h 26m     2 stops         $164
                        Am… · Operated by Skywest Airlines as Americ…   BUR–ACT     PHX, DFW



                        4:36 PM – 6:02 PM+1                             23h 26m     3 stops         $187
                        Am… · Operated by Skywest Airlines as Americ…   BUR–ACT     PHX, SAT, DFW



                        4:36 PM – 6:02 PM+1                             23h 26m     3 stops         $192
                        Am… · Operated by Skywest Airlines as Americ…   BUR–ACT     PHX, SAT, DFW



                        4:36 PM – 6:02 PM+1                             23h 26m     3 stops         $194
                        A… · Operated by Skywest Airlines as American … BUR–ACT     PHX, MAF, DFW



                        4:36 PM – 6:02 PM+1                             23h 26m     3 stops         $203
                        A… · Operated by Skywest Airlines as American … BUR–ACT     PHX, LBB, DFW



                        4:36 PM – 6:02 PM+1                             23h 26m     3 stops         $208
                        A… · Operated by Skywest Airlines as American … BUR–ACT     PHX, LBB, DFW


https://www.google.com/flights?hl=en#flt=x/m/0r85v.ACT.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o             5/10
11/3/2020            Case 6:20-cv-00473-ADA Document 42-14
                                                        FlightsFiled 11/04/20 Page 23 of 27

                        4:36 PM – 6:02 PM+1                             23h 26m     3 stops         $209
                        A… · Operated by Skywest Airlines as American … BUR–ACT     PHX, MEM, DFW



                        4:36 PM – 6:02 PM+1                             23h 26m     3 stops         $212
                        Am… · Operated by Skywest Airlines as Americ…   BUR–ACT     PHX, SAT, DFW



                        4:36 PM – 6:02 PM+1                             23h 26m     3 stops         $214
                        A… · Operated by Skywest Airlines as American … BUR–ACT     PHX, MEM, DFW



                        9:20 AM – 11:21 AM+1                            24h 1m      1 stop          $189
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      20h 21m DFW



                        9:00 AM – 11:21 AM+1                            24h 21m     2 stops         $182
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      LAS, DFW



                        3:30 PM – 6:02 PM+1                             24h 32m     2 stops         $139
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, DFW



                        3:30 PM – 6:02 PM+1                             24h 32m     2 stops         $144
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, DFW



                        3:30 PM – 6:02 PM+1                             24h 32m     2 stops         $144
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, DFW



                        3:30 PM – 6:02 PM+1                             24h 32m     2 stops         $144
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, DFW



                        3:30 PM – 6:02 PM+1                             24h 32m     2 stops         $172
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, DFW



                        3:30 PM – 6:02 PM+1                             24h 32m     3 stops         $177
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, SFO, DFW



                        3:30 PM – 6:02 PM+1                             24h 32m     3 stops         $177
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, SFO, DFW



                        3:30 PM – 6:02 PM+1                             24h 32m     3 stops         $177
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, SFO, DFW



                        3:30 PM – 6:02 PM+1                             24h 32m     3 stops         $182
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, SFO, DFW



                        8:37 AM – 11:21 AM+1                            24h 44m     1 stop          $304
                        Americ… · Operated by Envoy Air as American E… BUR–ACT      20h 50m DFW



                        3:13 PM – 6:02 PM+1                             24h 49m     2 stops         $177
                        Am… · Operated by Skywest Airlines as Americ…   LAX–ACT     SFO, DFW



                        3:13 PM – 6:02 PM+1                             24h 49m     2 stops         $177
                        Am… · Operated by Skywest Airlines as Americ…   LAX–ACT     SFO, DFW



                        3:13 PM – 6:02 PM+1                             24h 49m     2 stops         $177
                        Am… · Operated by Skywest Airlines as Americ…   LAX–ACT     SFO, DFW



                        3:13 PM – 6:02 PM+1                             24h 49m     3 stops         $177
                        Am… · Operated by Skywest Airlines as Americ…   LAX–ACT     SFO, PHX, DFW



                        3:13 PM – 6:02 PM+1                             24h 49m     3 stops         $177
                        Am… · Operated by Skywest Airlines as Americ…   LAX–ACT     SFO, PHX, DFW



                        3:13 PM – 6:02 PM+1                             24h 49m     2 stops         $182

https://www.google.com/flights?hl=en#flt=x/m/0r85v.ACT.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o             6/10
11/3/2020            Case 6:20-cv-00473-ADA Document 42-14
                                                        FlightsFiled 11/04/20 Page 24 of 27
                        Am… · Operated by Skywest Airlines as Americ…   LAX–ACT     SFO, DFW


                        8:30 AM – 11:21 AM+1                            24h 51m     1 stop          $258
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      20h 58m DFW



                        2:30 PM – 6:02 PM+1                             25h 32m     1 stop          $219
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      21h 34m DFW



                        7:15 AM – 11:21 AM+1                            26h 6m      2 stops         $164
                        Am… · Operated by Skywest Airlines as Americ…   BUR–ACT     PHX, DFW



                        7:15 AM – 11:21 AM+1                            26h 6m      3 stops         $187
                        Am… · Operated by Skywest Airlines as Americ…   BUR–ACT     PHX, SAT, DFW



                        7:15 AM – 11:21 AM+1                            26h 6m      3 stops         $198
                        Am… · Operated by Skywest Airlines as Americ…   BUR–ACT     PHX, MSY, DFW



                        7:15 AM – 11:21 AM+1                            26h 6m      3 stops         $198
                        Am… · Operated by Skywest Airlines as Americ…   BUR–ACT     PHX, MSY, DFW



                        7:15 AM – 11:21 AM+1                            26h 6m      2 stops         $199
                        Am… · Operated by Skywest Airlines as Americ…   BUR–ACT     PHX, DFW



                        7:15 AM – 11:21 AM+1                            26h 6m      3 stops         $207
                        Am… · Operated by Skywest Airlines as Americ…   BUR–ACT     PHX, SAT, DFW



                        7:15 AM – 11:21 AM+1                            26h 6m      3 stops         $213
                        Am… · Operated by Skywest Airlines as Americ…   BUR–ACT     PHX, SAT, DFW



                        7:15 AM – 11:21 AM+1                            26h 6m      2 stops         $216
                        Am… · Operated by Skywest Airlines as Americ…   BUR–ACT     PHX, DFW



                        7:15 AM – 11:21 AM+1                            26h 6m      3 stops         $228
                        A… · Operated by Skywest Airlines as American … BUR–ACT     PHX, LBB, DFW



                        7:15 AM – 11:21 AM+1                            26h 6m      3 stops         $267
                        Am… · Operated by Skywest Airlines as Americ…   BUR–ACT     PHX, MSP, DFW



                        7:00 AM – 11:21 AM+1                            26h 21m     1 stop          $219
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      22h 26m DFW



                        6:06 AM – 11:21 AM+1                            27h 15m     2 stops         $144
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, DFW



                        6:06 AM – 11:21 AM+1                            27h 15m     2 stops         $144
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, DFW



                        6:06 AM – 11:21 AM+1                            27h 15m     2 stops         $172
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, DFW



                        6:00 AM – 11:21 AM+1                            27h 21m     1 stop          $203
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      23h 29m DFW



                        12:31 PM – 6:02 PM+1                            27h 31m     1 stop          $281
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      23h 36m DFW



                        11:40 AM – 6:02 PM+1                            28h 22m     2 stops         $824
                        Alaska, Ame… · Operated by Envoy Air as Ameri… BUR–ACT      SEA, DFW



                        11:40 AM – 6:02 PM+1                            28h 22m     2 stops         $824
                        Alaska, Ame… · Operated by Envoy Air as Ameri… BUR–ACT      SEA, DFW




https://www.google.com/flights?hl=en#flt=x/m/0r85v.ACT.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o             7/10
11/3/2020            Case 6:20-cv-00473-ADA Document 42-14
                                                        FlightsFiled 11/04/20 Page 25 of 27
                        11:40 AM – 6:02 PM+1                              28h 22m   3 stops          $824
                        Alaska, Ame… · Operated by Envoy Air as Ameri… BUR–ACT      SEA, PHX, DFW

                        11:40 AM – 6:02 PM+1                              28h 22m   3 stops          $824
                        Alaska, Ame… · Operated by Envoy Air as Ameri… BUR–ACT      SEA, PHX, DFW



                        11:40 AM – 6:02 PM+1                              28h 22m   2 stops          $829
                        Alaska, Ame… · Operated by Envoy Air as Ameri… BUR–ACT      SEA, DFW



                        11:40 AM – 6:02 PM+1                              28h 22m   3 stops         $1,262
                        Alaska, … · Operated by Horizon Air as AlaskaH…   BUR–ACT   SEA, GEG, DFW



                        11:40 AM – 6:02 PM+1                              28h 22m   3 stops         $1,262
                        Alaska, Ame… · Operated by Envoy Air as Ameri… BUR–ACT      SEA, GEG, DFW



                        10:30 AM – 6:02 PM+1                              29h 32m   2 stops          $177
                        Am… · Operated by Skywest Airlines as Americ…     LAX–ACT   SFO, DFW



                        10:30 AM – 6:02 PM+1                              29h 32m   2 stops          $177
                        Am… · Operated by Skywest Airlines as Americ…     LAX–ACT   SFO, DFW



                        10:30 AM – 6:02 PM+1                              29h 32m   2 stops          $177
                        Am… · Operated by Skywest Airlines as Americ…     LAX–ACT   SFO, DFW



                        10:30 AM – 6:02 PM+1                              29h 32m   2 stops          $182
                        Am… · Operated by Skywest Airlines as Americ…     LAX–ACT   SFO, DFW



                        9:00 AM – 6:02 PM+1                               31h 2m    2 stops          $182
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      LAS, DFW



                        9:00 AM – 6:02 PM+1                               31h 2m    2 stops          $187
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      LAS, DFW



                        9:00 AM – 6:02 PM+1                               31h 2m    2 stops          $187
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      LAS, DFW



                        9:00 AM – 6:02 PM+1                               31h 2m    2 stops          $187
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      LAS, DFW



                        7:15 AM – 6:02 PM+1                               32h 47m   3 stops          $192
                        Am… · Operated by Skywest Airlines as Americ…     BUR–ACT   PHX, SAT, DFW



                        7:15 AM – 6:02 PM+1                               32h 47m   3 stops          $203
                        Am… · Operated by Skywest Airlines as Americ…     BUR–ACT   PHX, MSY, DFW



                        7:15 AM – 6:02 PM+1                               32h 47m   3 stops          $203
                        Am… · Operated by Skywest Airlines as Americ…     BUR–ACT   PHX, MSY, DFW



                        7:15 AM – 6:02 PM+1                               32h 47m   3 stops          $203
                        Am… · Operated by Skywest Airlines as Americ…     BUR–ACT   PHX, MSY, DFW



                        7:15 AM – 6:02 PM+1                               32h 47m   3 stops          $207
                        Am… · Operated by Skywest Airlines as Americ…     BUR–ACT   PHX, SAT, DFW



                        7:15 AM – 6:02 PM+1                               32h 47m   3 stops          $208
                        A… · Operated by Skywest Airlines as American … BUR–ACT     PHX, LBB, DFW



                        7:15 AM – 6:02 PM+1                               32h 47m   3 stops          $213
                        Am… · Operated by Skywest Airlines as Americ…     BUR–ACT   PHX, SAT, DFW



                        7:15 AM – 6:02 PM+1                               32h 47m   3 stops          $214
                        A… · Operated by Skywest Airlines as American … BUR–ACT     PHX, LBB, DFW



https://www.google.com/flights?hl=en#flt=x/m/0r85v.ACT.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o               8/10
11/3/2020            Case 6:20-cv-00473-ADA Document 42-14
                                                        FlightsFiled 11/04/20 Page 26 of 27

                        7:15 AM – 6:02 PM+1                             32h 47m     2 stops         $221
                        Am… · Operated by Skywest Airlines as Americ…   BUR–ACT     PHX, DFW



                        7:15 AM – 6:02 PM+1                             32h 47m     2 stops         $221
                        Am… · Operated by Skywest Airlines as Americ…   BUR–ACT     PHX, DFW



                        7:15 AM – 6:02 PM+1                             32h 47m     2 stops         $221
                        Am… · Operated by Skywest Airlines as Americ…   BUR–ACT     PHX, DFW



                        7:15 AM – 6:02 PM+1                             32h 47m     3 stops         $283
                        Am… · Operated by Skywest Airlines as Americ…   BUR–ACT     PHX, MSP, DFW



                        7:15 AM – 6:02 PM+1                             32h 47m     3 stops         $289
                        Am… · Operated by Skywest Airlines as Americ…   BUR–ACT     PHX, MSP, DFW



                        12:10 AM – 11:21 AM+1                           33h 11m     2 stops         $298
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      CLT, DFW



                        12:10 AM – 11:21 AM+1                           33h 11m     2 stops         $298
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      CLT, DFW



                        12:10 AM – 11:21 AM+1                           33h 11m     2 stops         $318
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      CLT, DFW



                        6:06 AM – 6:02 PM+1                             33h 56m     2 stops         $177
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, DFW



                        6:06 AM – 6:02 PM+1                             33h 56m     2 stops         $177
                        Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, DFW



                        4:36 PM – 11:50 AM+2                            41h 14m     2 stops         $192
                        Am… · Operated by Skywest Airlines as Americ…   BUR–ACT     PHX, DFW



                        4:36 PM – 11:50 AM+2                            41h 14m     2 stops         $197
                        Am… · Operated by Skywest Airlines as Americ…   BUR–ACT     PHX, DFW



                        4:36 PM – 11:50 AM+2                            41h 14m     2 stops         $197
                        Am… · Operated by Skywest Airlines as Americ…   BUR–ACT     PHX, DFW



                        4:36 PM – 11:50 AM+2                            41h 14m     2 stops         $254
                        Am… · Operated by Skywest Airlines as Americ…   BUR–ACT     PHX, DFW



                        4:36 PM – 11:50 AM+2                            41h 14m     2 stops         $254
                        Am… · Operated by Skywest Airlines as Americ…   BUR–ACT     PHX, DFW



                        4:36 PM – 11:50 AM+2                            41h 14m     2 stops         $254
                        Am… · Operated by Skywest Airlines as Americ…   BUR–ACT     PHX, DFW



                        4:36 PM – 11:50 AM+2                            41h 14m     2 stops         $254
                        Am… · Operated by Skywest Airlines as Americ…   BUR–ACT     PHX, DFW



                        4:36 PM – 11:50 AM+2                            41h 14m     2 stops         $254
                        Am… · Operated by Skywest Airlines as Americ…   BUR–ACT     PHX, DFW



                        4:36 PM – 11:50 AM+2                            41h 14m     3 stops         $254
                        A… · Operated by Skywest Airlines as American … BUR–ACT     PHX, MAF, DFW



                        4:36 PM – 11:50 AM+2                            41h 14m     3 stops         $264
                        A… · Operated by Skywest Airlines as American … BUR–ACT     PHX, OKC, DFW



                        4:36 PM – 3:30 PM+2                             44h 54m     2 stops         $197
                        Am… · Operated by Skywest Airlines as Americ…   BUR–ACT     PHX, DFW

https://www.google.com/flights?hl=en#flt=x/m/0r85v.ACT.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o             9/10
11/3/2020               Case 6:20-cv-00473-ADA Document 42-14
                                                           FlightsFiled 11/04/20 Page 27 of 27


                           4:36 PM – 3:30 PM+2                              44h 54m              2 stops                                    $197
                           Am… · Operated by Skywest Airlines as Americ…    BUR–ACT              PHX, DFW



                           4:36 PM – 3:30 PM+2                              44h 54m              2 stops                                   $254
                           Am… · Operated by Skywest Airlines as Americ…    BUR–ACT              PHX, DFW



                           4:36 PM – 3:30 PM+2                              44h 54m              2 stops                                   $254
                           Am… · Operated by Skywest Airlines as Americ…    BUR–ACT              PHX, DFW



                           4:36 PM – 3:30 PM+2                              44h 54m              2 stops                                   $254
                           Am… · Operated by Skywest Airlines as Americ…    BUR–ACT              PHX, DFW



                           4:36 PM – 3:30 PM+2                              44h 54m              2 stops                                   $254
                           Am… · Operated by Skywest Airlines as Americ…    BUR–ACT              PHX, DFW



                           4:36 PM – 3:30 PM+2                              44h 54m              2 stops                                   $254
                           Am… · Operated by Skywest Airlines as Americ…    BUR–ACT              PHX, DFW



                           4:36 PM – 3:30 PM+2                              44h 54m              2 stops                                   $307
                           Am… · Operated by Skywest Airlines as Americ…    BUR–ACT              PHX, DFW


                           Hide 178 flights




              Hotels in Waco
              Nightly prices for 1 guest Dec 15–Dec 17                                                                                    Search for hotels

                                                                                       Hotel Indigo Waco -                          Holiday Inn Express &
                                   Hilton Waco
                                                                                       Baylor                                       Suites Waco South
                                   4.4             (912)
                         $95                                                   $98     4.5           (773)                    $89   4.4            (535)




              Explore more destinations from Camarillo, California




                     Flights             Language · English                Country · United States           Currency · USD



            Find the cheapest and best flight for you.

            About Google        Privacy & Terms          Help Center and Consumer Information

            Displayed currencies may differ from the currencies used to purchase flights. Learn more.




https://www.google.com/flights?hl=en#flt=x/m/0r85v.ACT.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                                                                10/10
